UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2009 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 001-03492 HALLIBURTON COMPANY (Exact name of registrant as specified in its charter) Delaware 75-2677995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3000 North Sam Houston Parkway East Houston, Texas77032 (Address of principal executive offices) Telephone Number – Area code (281) 871-2699 Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on Title of each class which registered Common Stock par value $2.50 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesXNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes NoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.: Large accelerated filer[X] Accelerated filer[] Non-accelerated filer [] Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX The aggregate market value of Common Stock held by nonaffiliates on June 30, 2009, determined using the per share closing price on the New York Stock Exchange Composite tape of $20.70 on that date was approximately As of February 12, 2010, there were905,090,232 shares of Halliburton Company Common Stock, $2.50 par value per share, outstanding. Portions of the Halliburton Company Proxy Statement for our 2010 Annual Meeting of Stockholders (File No. 001-03492) are incorporated by reference into Part III of this report. HALLIBURTON COMPANY Index to Form 10-K For the Year Ended December 31, 2009 PART I PAGE Item 1. Business 1 Item 1(a). Risk Factors 6 Item 1(b). Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 7(a). Quantitative and Qualitative Disclosures About Market Risk 8 Item 8. Financial Statements and Supplementary Data 9 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 9 Item 9(a). Controls and Procedures 9 Item 9(b). Other Information 9 MD&A AND FINANCIAL STATEMENTS Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Management’s Report on Internal Control Over Financial Reporting 46 Reports of Independent Registered Public Accounting Firm 47 Consolidated Statements of Operations 49 Consolidated Balance Sheets 50 Consolidated Statements of Shareholders’ Equity 51 Consolidated Statements of Cash Flows 52 Notes to Consolidated Financial Statements 53 Selected Financial Data (Unaudited) 86 Quarterly Data and Market Price Information (Unaudited) 87 PART III Item 10. Directors, Executive Officers, and Corporate Governance 88 Item 11. Executive Compensation 88 Item 12(a). Security Ownership of Certain Beneficial Owners 88 Item 12(b). Security Ownership of Management 88 Item 12(c). Changes in Control 89 Item 12(d). Securities Authorized for Issuance Under Equity Compensation Plans 89 Item 13. Certain Relationships and Related Transactions, and Director Independence 89 Item 14. Principal Accounting Fees and Services 89 PART IV Item 15. Exhibits 90 SIGNATURES 99 (i) PART I Item 1.Business. General description of business Halliburton Company’s predecessor was established in 1919 and incorporated under the laws of the State of Delaware in 1924.We provide a variety of services and products to customers in the energy industry related to the exploration, development, and production of oil and natural gas.We serve major, national, and independent oil and natural gas companies throughout the world and operate under two divisions, which form the basis for the two operating segments we report:the Completion and Production segment and the Drilling and Evaluation segment.See Note 2 to the consolidated financial statements for further financial information related to each of our business segments and a description of the services and products provided by each segment. Business strategy Our business strategy is to secure a distinct and sustainable competitive position as an oilfield service company by delivering products and services to our customers that maximize their production and recovery and realize proven reserves from difficult environments.Our objectives are to: - create a balanced portfolio of products and services supported by global infrastructure and anchored by technology innovation with a well-integrated digital strategy to further differentiate our company; - reach a distinguished level of operational excellence that reduces costs and creates real value from everything we do; - preserve a dynamic workforce by being a preferred employer to attract, develop, and retain the best global talent; and - uphold the ethical and business standards of the company and maintain the highest standards of health, safety, and environmental performance. Markets and competition We are one of the world’s largest diversified energy services companies.Our services and products are sold in highly competitive markets throughout the world.Competitive factors impacting sales of our services and products include: - price; - service delivery (including the ability to deliver services and products on an “as needed, where needed” basis); - health, safety, and environmental standards and practices; - service quality; - global talent retention; - understanding of the geological characteristics of the hydrocarbon reservoir; - product quality; - warranty; and - technical proficiency. 1 We conduct business worldwide in approximately 70 countries.The business operations of our divisions are organized around four primary geographic regions: North America, Latin America, Europe/Africa/CIS, and Middle East/Asia.In 2009, based on the location of services provided and products sold, 36% of our consolidated revenue was from the United States.In 2008 and 2007, 43% and 44% of our consolidated revenue was from the United States.No other country accounted for more than 10% of our consolidated revenue during these periods.See “Management’s
